

117 HR 5063 IH: Reservists Opportunity Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5063IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Jacobs of New York (for himself, Mr. Ryan, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of the Army to ensure that a member of the reserve components of the Army may access the Tour of Duty system using a private internet-enabled device, and for other purposes.1.Short titleThis Act may be cited as the Reservists Opportunity Act.2.Access to Tour of Duty system(a)Access(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of the Army shall ensure, subject to paragraph (2), that a member of the reserve components of the Army may access the Tour of Duty system using a personal internet-enabled device.(2)ExceptionThe Secretary of the Army may restrict access to the Tour of Duty system on personal internet-enabled devices if the Secretary determines such restriction is necessary to ensure the security and integrity of information systems and data of the United States.(b)Tour of Duty system definedIn this Act, the term Tour of Duty system means the online system of listings for opportunities to serve on active duty for members of the reserve components of the Army and through which such a member may apply for such an opportunity, known as Tour of Duty, or any successor to such system.